Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Armstrong on 6/8/2021.

The application has been amended as follows: 

Please cancel new claim 62.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of treating tracheobronchomalacia (TBM) by administering soluble alkaline phosphatase –asfotase alfa. As is discussed in the prior Office Actions, TBM is a symptom of the metabolic disorder – hypophosphatasia; also, as discussed in the prior Office Actions, there are known treatments for hypophosphatasia, including the claimed asfotase alfa treatment, but there are no references that describe the treatment of TBM (caused by hyphophosphatasia) with asfotase alfa. Upon amending the claims, the Applicant has provided a dosage range that falls outside of the art-accepted range, wherein there is no clear rationale or motivation to apply the claimed amount, based upon the prior art. While one could certainly contend that a dosing regimen for hypophosphatasia could be optimized to a point that overlapping with the claimed level, there is no reasonable motivation or suggestion to apply the claimed dosage for a TBM diagnosis, and expect that condition to be treated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651